Citation Nr: 0603013	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from January 1952 to December 
1953.  This claim comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which, in pertinent part, denied 
claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus.  The veteran disagreed with 
the denial of each of those claims in August 2004.  After the 
RO issued a statement of the case (SOC) in May 2005, the 
veteran's timely substantive appeal was received less than 60 
days later in July 2005.

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900 (2005).


FINDING OF FACT

The medical evidence establishes that it is less than likely 
that the veteran incurred bilateral hearing loss or tinnitus 
in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and for tinnitus.

At the outset of this discussion, the Board notes that the 
veteran's service medical and personnel records appear to 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973, and have not been located.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed below, assisted the veteran to attempt to 
reconstruct the destroyed records, and some records were 
located, but those records are not related to the claims 
addressed in this appeal.  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's claim, which 
was apparently submitted in March 2003, the RO issued a 
letter in April 2003 which advised the veteran of the 
provisions of the VCAA.  The letter explained VA's duty to 
notify the veteran about the evidence required to 
substantiate the claims and VA's duty to assist the veteran 
to obtain evidence to substantiate the claims.  The letter 
advised the veteran of the criteria for entitlement to 
service connection, and advised him of the types of evidence 
VA would obtain on his behalf.  The letter specifically 
advised the veteran to tell VA about any additional 
information or evidence that the veteran wanted VA to attempt 
to obtain.  In particular, the letter advised the veteran 
regarding a 1973 fire at NPRC, and informed the veteran about 
the process of obtaining information from other sources, and 
the letter enclosed the form used to request information 
needed to reconstruct medical data.  In addition, an 
attachment to this letter described alternate sources of 
evidence, such as obtaining statements from individuals who 
observed symptoms of a claimed disorder.

Thereafter, the veteran completed and submitted forms 
necessary to reconstruct his medical data, and some records 
reflecting that the veteran was hospitalized during service 
were located.  Unfortunately, none of those records are 
relevant to the claims addressed in this appeal.

The April 2004 rating decision advised the veteran that he 
had not identified any post-service records of treatment or 
diagnosis of hearing loss or tinnitus.  The May 2005 SOC 
advised the veteran of the complete text of regulations 
governing service connection generally and explained why the 
evidence of record did not support the claims for service 
connection for hearing loss and tinnitus. The veteran was 
afforded VA examination in May 2005.  

When considering the notification letter, the rating 
decisions on appeal, and the SOC, the Board finds that the 
claimant and his representative were aware of the evidence 
required to substantiate his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the SOC did not include the text of the regulation 
at 38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA, nevertheless, the veteran was not prejudiced by 
lack of inclusion of this information in the SOC, as the 
veteran had received a very detailed notification letter 
about the provisions of the VCAA in April 2003, prior to the 
initial rating decision.  Because that April 2003 letter 
advised the veteran in detail about the notice and duty to 
assist provisions of the VCAA in language he could 
understand, the fact that the veteran did not receive the 
exact language of the regulation did not prejudice the 
veteran's claims.  The appellant has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  

The veteran was afforded VA examination.  However, the 
veteran has not been treated by VA for hearing loss or 
tinnitus, so no VA clinical records are available.  The 
veteran has not identified any private clinical evidence or 
providers of treatment for hearing loss or tinnitus.  The 
veteran has not identified any additional evidence.  The 
Board notes that the veteran's service medical records are 
unavailable, presumably as the result of the fire at the 
NPRC, and effort was made to reconstruct the veteran's 
records.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  Mayfield, supra.



Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Even if there is no record of a 
chronic disease, such as sensorineural hearing loss, in 
service, the incurrence of such a disorder in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree within the applicable presumptive period.  Id.

In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between in service disease or injury and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Facts and analysis

The veteran contends that he has had "ringing in the years 
ever since [he] was in service."  However, there is no 
evidence that the veteran sought private or VA clinical 
evaluation or treatment for hearing loss or tinnitus 
proximate to his service or at any time following his service 
discharge in 1953 until he submitted his claim for service 
connection in March 2003, so it is clear that there are no 
other clinical records available which might support the 
veteran's claim.

The veteran was, as noted above, advised of the possibility 
of submitting alternate types of evidence, including 
statements of friends, family, or co-workers, but has not 
submitted or identified any evidence that he had hearing loss 
or tinnitus proximate to service, and has provided no 
evidence that anyone observed hearing loss or tinnitus.   The 
Board finds that the complete lack of any clinical records 
reflecting treatment of hearing loss or tinnitus for the 
period from 1953 through 2003, is persuasive evidence that 
the veteran was not treated for hearing loss or tinnitus 
proximate to service or chronically or continuously following 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  The 
lack of clinical evaluation, diagnosis, or treatment for 
hearing loss or tinnitus during the fifty years proximate to 
the veteran's service is unfavorable to the veteran's claim. 

The only clinical evidence of record regarding the veteran's 
hearing loss and tinnitus is the May 2005 VA examination 
report.  This report confirms that the veteran does have 
hearing loss as defined for VA purposes, manifested by a pure 
tone hearing loss averaging 65 decibels in the right year and 
60 decibels in the left year, and speech recognition scores, 
using the Maryland CNC word lists, of 76 percent.  38 C.F.R. 
§ 3.385.  

The examiner noted that the veteran's primary source of noise 
exposure during service was during training exercises.  The 
veteran was an administrator for weapons supply, and did not 
have combat noise exposure or weapons noise exposure after he 
completed training  The veteran provided a history of post-
military employment as a warehouse foreman, with limited 
noise exposure.  The veteran reported use of power tools for 
recreational purposes, but reported he used ear protection.  
The veteran denied ear surgery, use of ototoxic drugs, head 
trauma, or other risk factors for hearing loss.  

The examiner stated that, given the lapse of fifty years 
between the veteran's military service and the claim for 
service connection for hearing loss and tinnitus, it was not 
possible to be at least 50 percent certain that the veteran's 
hearing loss and tinnitus were caused by military noise.  The 
examiner concluded that it was less likely than not, and 
restated the conclusion by indicating that there was "less 
than a 50/50 probability" that the veteran's hearing loss or 
tinnitus were caused by or resulted from his military 
service.

Although the veteran's contention that he experienced 
difficulty hearing and tinnitus since service are favorable 
to the claim, the veteran's lay statements are of lesser 
weight and evidentiary value than the medical opinion of 
record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran's statements are not sufficient, in the 
absence of any supporting occupational, lay, or clinical 
evidence, to place the favorable evidence in equipoise, given 
the unfavorable clinical opinion.

As required under the circumstances, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  As discussed above, the only 
evidence of record which is favorable to the veteran's claim 
is the veteran's statement that he has had tinnitus since 
service.  However, as noted, more than 50 years have elapsed 
since the veteran's service discharge, and, although the 
Board does not question the veteran's credibility, in the 
absence of evidence proximate to service supporting those 
statements, and in the absence of medical evidence linking 
the veteran's complaints of tinnitus to his service, the 
veteran's statements in 2003 and thereafter are not 
sufficient to place the evidence as to when tinnitus was 
first manifested in equipoise, even under the circumstances 
of destruction by fire of the service medical records.  The 
Board has satisfied its obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

There is no medical evidence that hearing loss was present to 
the required degree within the applicable presumptive period 
following service.  There is no objective support for the 
veteran's statements that he had tinnitus chronically and 
continuously following his service.  Although the evidence 
establishes that the veteran does currently have hearing loss 
and tinnitus, the statutory criteria for service connection 
are not met without medical evidence linking the current 
disorders to the veteran's service.  The preponderance of the 
evidence is against a finding that that criterion has been 
met.  Caluza, supra.

The Board concludes that the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, because 
the unfavorable evidence is of greater evidentiary weight and 
persuasive value than the favorable evidence.  Because the 
favorable and unfavorable evidence are not in equipoise, the 
statutory provision under 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt is not applicable.  The claims 
for bilateral service connection for hearing loss and 
tinnitus must be denied.


ORDER

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for service connection for tinnitus is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


